Citation Nr: 0941504	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for a right knee 
condition.

5.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Muskogee. Oklahoma, that denied the benefits sought on 
appeal.  

In May 2007 and April 2008 the Board remanded the matter for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1991 rating decision denied service 
connection for sinusitis.

2. The evidence pertaining to the Veteran's sinusitis 
received subsequent to the August 1991 rating decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.   

2.  An unappealed August 1991 rating decision denied service 
connection for hypertension.
	
3.  The evidence received subsequent to the August 1991 
rating decision does not raise a reasonable possibility of 
substantiating the claim for hypertension.

4.  The Veteran's right knee condition did not manifest 
within one year of service separation and is not shown to be 
casually or etiologically related to service.  

5.  The Veteran's left knee condition did not manifest within 
one year of service separation and is not shown to be 
casually or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The RO's August 1991 decision that denied service 
connection for sinusitis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for sinusitis.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).

3.  The RO's August 1991 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 
38 C.F.R. § 20.1103 (2009).
	
4.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).

5.  The criteria for service connection for a right knee 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

6.  The criteria for service connection for a left knee 
condition have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims
In August 1991 the RO denied service connection for both 
sinusitis and hypertension.  Notice of this denial and of the 
Veteran's appellate rights was sent to the Veteran that 
month.  The Veteran did not appeal and the August 1991 rating 
decision became final.  

Over the years the Veteran attempted to reopen his claims on 
several occasions but never perfected an appeal of those 
claims.  In November 2004 the Veteran again sought to reopen 
his previously denied claims for service connection and the 
subsequent appeal ensued.  For claims such as this received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or 
secured with respect to a claim that is final.  Evidence is 
considered "new" if it was not of record at the time of the 
last final disallowance of the claim.  "Material" evidence is 
evidence which relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been received, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.


A.	Sinusitis
The evidence received since the RO's August 1991 denial of 
service connection for sinusitis, includes VA treatment 
records.  This evidence is new because it was not previously 
associated with the claims file.

The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claims, and it is 
not cumulative or redundant of existing evidence.  The 
Veteran's claim for service connection for a bilateral hip 
disorder was denied by the RO in August 1991 because there 
was no evidence of the in-service incurrence of the condition 
and also presumably because there was no nexus opinion 
linking the condition to service.  Since that time, a March 
2001 VA treatment record establishes the possibility of a 
positive nexus to service.  In the treatment record, the 
examiner stated, "[t]he patient gave a hx [history] of being 
placed in a gas chamber when he was in the service and his 
mask had a whole [sic] in it and when he was taken he was 
hypothermic. He rapidly developed frontal headaches and later 
underwent an injection to relieve the pain then lost his 
sence [sic] of smell. He has today chronic sinus problems 
which could be related to his treatment or exposure."

The Veteran has contended throughout the course of his appeal 
that his sinusitis is due to the gas chamber incident in 
service.  A medical opinion formed on the basis of the 
Veteran's reported medical history cannot be rejected without 
the Board first finding that the Veteran's allegations are 
not credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2005), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).
As this new evidence supports a nexus between the Veteran's 
in-service accident and his current sinusitis, the Veteran's 
claim for service connection for this condition is thus 
reopened. 

B.	Hypertension	
The evidence received since the RO's August 1991 denial of 
service connection for sinusitis, includes VA treatment 
records.  This evidence is new because it was not previously 
associated with the claims file.

However, the evidence does not raise a reasonable possibility 
of substantiating the claim.  The Veteran's claim was denied 
in August 1991 because there was no evidence of the in-
service incurrence of the condition and there was no nexus 
opinion linking the condition to service.  In the rating 
decision, the RO noted that while the Veteran's separation 
examination from service indicated an elevated blood pressure 
reading, a diagnosis of hypertension was not rendered.  
Moreover, the RO noted there was no evidence of hypertension 
documented from within one year of the Veteran's discharge so 
as to allow a presumption of service connection.  A review of 
the medical evidence reveals there is still no evidence to 
support the in-service incurrence of hypertension, its 
relationship to service, or its incurrence within one year of 
the Veteran's discharge.  The Veteran has been apprised of 
his opportunity to submit other types of evidence, including 
lay evidence, but the file is devoid of any lay or medical 
evidence supporting the incurrence of the Veteran's 
hypertension in service, or of a positive nexus opinion.  To 
the contrary, a negative nexus opinion was obtained on VA 
examination in November 2007.  Additionally, the earliest 
medical evidence associated with the claims file remains 
dated from the 1970s, which is more than one year from the 
Veteran's 1955 discharge.

The Board is cognizant that the Veteran contends his 
hypertension was incurred in and is related to service.  
However, as a lay person, he is not competent to offer 
medical opinions, and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In short, the evidence received since the August 1991 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  As such, the Veteran's request to 
reopen his claim is denied.

Service Connection Claims
At the outset, the Board notes that certain chronic diseases, 
such as organic disease of the nervous system, including 
arthritis, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
there is no documentation of any knee injury in the claims 
file from within one year of the Veteran's service 
separation.  As such, the presumption for service connection 
for chronic diseases does not apply.  

To establish direct service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Here, the Veteran's claims of service connection for his 
right and left knee conditions meet the first element of 
service connection because the Veteran has a current 
diagnosis for each knee.  In a September 2001 VA treatment 
note the Veteran was diagnosed with osteoarthritis of the 
right knee.  In a February 1992 VA treatment note, the 
Veteran was diagnosed with degenerative joint 
disease/chondromalacia of the left knee.  

	However, the Veteran's claim fails the remaining requirements 
for service connection.  In his October 2006 hearing 
testimony, for example, the Veteran alleged that his current 
bilateral knee conditions were incurred due to the fact that 
he was a boxer in service.  In this regard, the Board notes 
that there are no service treatment records available to 
document any in-service injury or treatment.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  While cognizant of the heightened 
duty, the Board finds there is no evidence to support the in-
service incurrence of any knee injury.  The Veteran has been 
apprised of his opportunity to submit other types of 
evidence, including lay evidence, to support this claim and 
none has been received.  Additionally, the Board has reason 
to doubt the credibility of this allegation as the Veteran 
never attributed his knee problems to any incident of service 
to any of his medical providers.  When the Veteran sought to 
establish medical care for his knees in both February 1992 
and September 2001, he did not report that his knee 
symptomatology was related to an in-service injury or that it 
was of longstanding duration.  He did not claim that his 
disorders were related to service until he filed his claim.  
His silence, when otherwise reporting his past medical 
history constitutes negative evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).

Finally, there is no nexus opinion in the file linking the 
Veteran's current bilateral knee condition to service.  The 
file contains medical evidence dating from the 1970s to the 
present, but at no point has any examiner attributed the 
Veteran's knee conditions to any incident in service.  In 
fact, the only etiology suggested for his knee problems is a 
twisting injury sustained in March 2001, documented in the 
September 2001 VA treatment note.  For these reasons, service 
connection must be denied.

The Board is cognizant that the Veteran contends his 
bilateral knee conditions were incurred in and are related to 
service.  However, as a lay person, he is not competent to 
offer medical opinions, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002 & Supp. 2009).

For all of the above reasons, the Veteran's claims for 
service connection for his right and left knee conditions 
must be denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
November 2004, July 2005, June 2007, and April 2008 provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
Additionally, the letter of April 2008 and separate letters 
of September 2007 and November 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were not 
provided before the adjudication of his claims.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claims were 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the Veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the Veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the Veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, the June 2007 
letter from the RO sets forth the elements of a service 
connection claim and includes the complete standard for new 
and material evidence for a claim filed on or after August 
29, 2001, which applies to the Veteran's case.  This letter 
also provides notice of what evidence would be necessary to 
reopen the Veteran's claims for sinusitis and hypertension 
based on the previous denial.  For all of these reasons, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  
Exhaustive attempts to obtain his service treatment records 
have been documented in the claims file.  The records were 
destroyed in the 1973 fire at the National Personnel Record 
Center and are unrecoverable.  The Veteran has been fully 
notified in this regard under the provisions of 38 C.F.R. 
§ 3.159(3).  He has had a personal hearing before the Board.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  As 
previously discussed, a VA medical opinion has been deemed 
unnecessary in this case.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for sinusitis is reopened.

New and material evidence has not been received to reopen the 
claim for service connection for hypertension, and the appeal 
is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.





REMAND

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
sinusitis.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.

Here, the Veteran has a current diagnosis of sinus problems 
and as noted above, the Veteran's service treatment records 
were destroyed in the 1973 fire at the National Personnel 
Records Center.  As also noted above, in the absence of such 
records the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).  
The Veteran alleges his sinus problems were incurred during 
training at Camp Robertson in 1953, as the result of the 
ingestion of gas from a faulty gas mask.  The Veteran states 
that due to the gas exposure, he was administered an 
injection of some type between the eyes.  The Veteran states 
that ever since the injection was administered, he has 
suffered from sinus and other problems, including his loss of 
sense of smell which was addressed in an August 2005 Board 
decision.  The Board notes these statements have been 
consistent throughout the record and finds no basis to doubt 
the credibility of them.  Moreover, in a June 2005 lay 
statement from a fellow soldier and lifelong friend, B.F., 
B.F. stated he has personal knowledge of the 1953 accident 
which left the Veteran without a sense of smell.  The Board 
finds this evidence supportive of the in-service incurrence 
of the incident.   

Additionally, a VA examiner has somewhat related the 
condition to service.  The examiner found the Veteran's 
current problems "could be" related to service.  The Board 
notes that this is a speculative opinion and as such, a more 
definitive opinion is necessary to decide the claim.  Tirpak 
v.  Derwinski, 2 Vet.  App.  609 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship.)   The file contains no other nexus opinion and 
the Veteran has not been afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
sinusitis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's current sinusitis had 
its onset during service or is in any 
other way causally related to the 1953 
incident in which the Veteran was exposed 
to toxic gas during training and 
administered an injection between the 
eyes.  The Board notes that while there 
is no documentation of this incident due 
to the absence of service treatment 
records, the examiner should assume, 
arguendo, that the incident occurred in 
rendering the opinion.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


